Detailed Action
This action is in response to application filed on 07/17/2020 which claim priority to foreign application IN201941034146 filed on 08/23/2019.  Note: Claim priority to the foreign application has not been perfected yet. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1-20 are rejected.

Information Disclosure Statement
The information disclosure Statement (IDS) submitted on 07/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS statements are being considered by the examiner.

Drawings
The drawings submitted on 07/17/2020 are accepted. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14, 16-17, and 19 are rejected under 35 U.S.C 102(a)(1)/(a)(2) as being anticipated by Xiao et al. (“Automated Extraction of Security Policies from Natural-Language Software Documents”, dated: 2012, cited in the IDS filed by applicant on 07/17/2020.). 

As per claim 1, D1 discloses, 
A non-transitory computer-readable data storage medium storing program code executable by a computing device to perform processing comprising, (D1, title, 2.1.2 discloses and/or inherently includes storage/processor). 
receiving a rule script defining an identity management (IM) rule that governs how a driver performs data transformation among sub-systems of an IM system to coordinate user identity and data access across the sub-systems, (D1, introduction 1, figure 1discloses “text2policy… general approach consists three main steps: (1) apply linguistic analysis to parse NL documents and annotate words and phrases (2) construct model instances… (3) transform model instances into formal specification ”, where D1 clearly includes receiving a rule script defining an identity management (IM) rule that governs how a driver performs data transformation among sub-systems of an IM system to coordinate user identity and data access across the sub-systems (e.g. NL documents related to security)).  
generating an intermediate object tree (IOT) for the IM rule defined within the rule script by parsing conditions and actions of the IM rule specified in the rule script, the IOT comprising a plurality of nodes, (D1, introduction 1, section 4.2-4.2.2, figure 4 discloses “text2policy… general approach consists three main steps: (1) apply linguistic analysis to parse NL documents and annotate words and phrases (2) construct model instances… (3) transform model instances into formal specification ”, where D1 discloses producing  ACP model instances from parsed NL documents , where ACP can be represented as tree as shown in figure 4 having plurality of nodes).  
and generating a markup-language (ML) script from the generated IOT of the IM rule, the driver to use the ML script when performing the data transformation among the sub-systems of the IM system to coordinate user identity and data access across the sub-systems, (D1, introduction 1, section 2.1.2,  3.3, 4.2-4.2.2, figure 3-4 discloses “text2policy… general approach consists three main steps: (1) apply linguistic analysis to parse NL documents and annotate words and phrases (2) construct model instances… (3) transform model instances into formal specification”, where D1 discloses producing ACP model instances from parsed NL documents, where ACP can be represented as tree as shown in figure 4 having plurality of nodes, and further producing XACML (e.g. markup language) based on and/or via transforming of ACP model, wherein XACML is used by PEP (e.g. the driver) to enforce access policies for a user as described and included in the XACML among various systems.).   

As per claim 2, the rejection of claim 1 further incorporated, D1 discloses,
wherein generating the IOT of the IM rule defined with the rule script comprises: generating a rule node within the IOT, the rule node corresponding to the IM rule defined with the rule script; generating a conditions node under the rule node within the IOT; and generating an actions node under the rule node within the IOT, (D1, introduction 1, section 2.1.2,  3.3, 4.2-4.2.2, figure 3-4 discloses “text2policy… general approach consists three main steps: (1) apply linguistic analysis to parse NL documents and annotate words and phrases (2) construct model instances… (3) transform model instances into formal specification”, where D1 discloses producing ACP model instances from parsed NL documents, where ACP can be represented as tree as shown in figure 4 having plurality of nodes, and further producing XACML (e.g. markup language) based on and/or via transforming of ACP model, wherein XACML is used by PEP (e.g. the driver) to enforce access policies for a user as described and included in the XACML among various systems.).   

As per claim 3, the rejection of claim, the rejection of claim 2 further incorporated, D1 discloses,
wherein generating the IOT of the IM rule defined within the rule script further comprises: for each of one or more condition groups within which the conditions of the IM rule are organized in the rule script: generating a condition group node under the conditions node within the IOT; and generating a type node under the condition group node within the IOT, the type node specifying a type of the condition group to which the condition group node corresponds, (D1, introduction 1, section 2.1.2,  4.2-4.2.2, figure 3-4 discloses “text2policy… general approach consists three main steps: (1) apply linguistic analysis to parse NL documents and annotate words and phrases (2) construct model instances… (3) transform model instances into formal specification”, where D1 discloses producing ACP model instances from parsed NL documents, where ACP can be represented as tree as shown in figure 4 having plurality of nodes types, and further producing XACML (e.g. markup language) based on and/or via transforming of ACP model, wherein XACML is used by PEP (e.g. the  

As per claim 4, the rejection of claim 3 further incorporated, D1 discloses,
wherein generating the IOT of the IM rule defined within the rule script further comprises, for each condition group: for each condition of the IM rule specified in the rule script as part of the condition group: generating a condition node under the condition group node corresponding to the condition group within the IOT; generating a type node under the condition node within the IOT, the type node specifying a type of the condition; generating an operator node under the condition node within the IOT, the operator node specifying an operator of the condition; and generating an operand node under the condition node within the IOT, the operand node specifying an operand of the condition, (D1, introduction 1, section 2.1.2,  4.2-4.2.2, figure 3-4 discloses “text2policy… general approach consists three main steps: (1) apply linguistic analysis to parse NL documents and annotate words and phrases (2) construct model instances… (3) transform model instances into formal specification”, where D1 discloses producing ACP model instances from parsed NL documents, where ACP can be represented as tree as shown in figure 4 having plurality of nodes types, and further producing XACML (e.g. markup language) based on and/or via transforming of ACP model, wherein XACML is used by PEP (e.g. the driver) to enforce access policies for a user as described and included in the XACML among various systems.).   

As per claim 5, the rejection of claim 2 further incorporated, D1 discloses,
wherein generating the IOT of the IM rule defined within the rule script further comprises: for each action of the IM rule specified in the rule script, generating an action node including an action string for the action, (D1, introduction 1, section 2.1.2, 3.3, 4.2-4.2.2, figure 3-4 discloses “text2policy… general approach consists three main steps: (1) apply linguistic analysis to parse NL documents and annotate words and phrases (2) construct model instances… (3) transform model instances into formal specification”, where D1 discloses producing ACP model instances from parsed NL documents, where ACP can be represented as tree as shown in figure 4 having plurality of nodes types, and further producing XACML (e.g. markup language) based on and/or via transforming of ACP model, wherein XACML is used by PEP (e.g. the driver) to enforce access policies for a user as described and included in the XACML among various systems.).   

As per claim 6, the rejection of claim 5 further incorporated, D1 discloses,
wherein, for each action of the IM rule specified in the rule script, generating the action node comprises copying the action string from the rule script into the action node, (D1, introduction 1, section 2.1.2, 3.3, 4.2-4.2.2, figure 3-4 discloses “text2policy… general approach consists three main steps: (1) apply linguistic analysis to parse NL documents and annotate words and phrases (2) construct model instances… (3) transform model instances into formal specification”, where D1 discloses producing ACP model instances from parsed NL documents,  

As per claim 7, the rejection of claim 5 further incorporated, D1 discloses,
wherein, for each action of the IM rule specified in the rule script, the action node is an only node within the IOT for the action, (D1, introduction 1, section 2.1.2,  4.2-4.2.2, figure 3-4 discloses “text2policy… general approach consists three main steps: (1) apply linguistic analysis to parse NL documents and annotate words and phrases (2) construct model instances… (3) transform model instances into formal specification”, where D1 discloses producing ACP model instances from parsed NL documents, where ACP can be represented as tree as shown in figure 4 having plurality of nodes and node types, and further producing XACML (e.g. markup language) based on and/or via transforming of ACP model, wherein XACML is used by PEP (e.g. the driver) to enforce access policies for a user as described and included in the XACML among various systems.).   

As per claim 8, the rejection of claim 5 further incorporated, D1 discloses,
Wherein the actions comprise a do-if action, and wherein the action node generated for the do-if action is a do-if action node, (D1, introduction 1, section 2.1.2, 4.2-4.2.2, figure 3-4 discloses “text2policy… general approach consists three main steps: (1) apply linguistic analysis to parse NL documents and annotate words and phrases (2) construct model instances… (3) transform model instances into formal specification”, where D1 discloses producing ACP model instances from parsed NL documents, where ACP can be represented as tree as shown in figure 4 having plurality of nodes and nodes types/actions, and further producing XACML (e.g. markup language) based on and/or via transforming of ACP model, wherein XACML is used by PEP (e.g. the driver) to enforce access policies for a user as described and included in the XACML among various systems.).   

As per claim 9, the rejection of claim 4 further incorporated, D1 discloses,
wherein generating the ML script from the generated IOT of the IM rule comprises: generating a rule element within the ML script corresponding to the rule node within the IOT; generating a conditions element under the rule element within the ML script, the conditions element corresponding to the conditions node within the IOT; and for each condition group node within the IOT, generating a conditions group element within the ML script, the conditions group element having a type corresponding to the type node under the condition group node within the IOT, (D1, introduction 1, section 2.1.2,  4.2-4.2.2, figure 3-4 discloses “text2policy… general approach consists three main steps: (1) apply linguistic analysis to parse NL documents and annotate words and phrases (2) construct model instances… (3) transform model instances into formal specification”, where D1 discloses producing ACP model instances from parsed NL documents, where ACP can be represented as tree as shown in figure 4 having  

As per claim 10, the rejection of claim 9 further incorporated, D1 discloses,
wherein generating the ML script from the generated IOT of the IM rule further comprises, for each condition group node within the IOT: for each condition node under the condition group node, generating an if element within the ML script, based on the type node, the operator node, and the operand node under the condition node within the IOT, (D1, introduction 1, section 2.1.2,  4.2-4.2.2, figure 3-4 discloses “text2policy… general approach consists three main steps: (1) apply linguistic analysis to parse NL documents and annotate words and phrases (2) construct model instances… (3) transform model instances into formal specification”, where D1 discloses producing ACP model instances from parsed NL documents, where ACP can be represented as tree as shown in figure 4 having plurality of nodes, and further producing XACML (e.g. markup language) based on and/or via transforming of ACP model, wherein XACML is used by PEP (e.g. the driver) to enforce access policies for a user as described and included in the XACML among various systems.).   

As per claim 11, the rejection of claim 5 further incorporated, D1 discloses,
wherein generating the ML script from the generated IOT of the IM rule comprises: generating a rule element within the ML script corresponding to the rule node within the IOT; generating an actions element under the rule element within the ML script, the actions element corresponding to the actions node within the IOT; and for each action node within the IOT: generating a tokenized action object (TAO) representation from the action string of the action node; and generating an action element within the ML script from the TAO representation, (D1, introduction 1, section 2.1.2, 3.3, 4.2-4.2.2, figure 3-4 discloses “text2policy… general approach consists three main steps: (1) apply linguistic analysis to parse NL documents and annotate words and phrases (2) construct model instances… (3) transform model instances into formal specification ”, where D1 discloses producing  ACP model instances from parsed NL documents , where ACP can be represented as tree as shown in figure 4 having plurality of nodes types/text from NL document, and further producing XACML (e.g. markup language) based on and/or via transforming of ACP model, wherein XACML (e.g. see figure 3) is used by PEP (e.g. the driver) to enforce access policies for a user as described and included in the XACML among various systems.).   

As per claim 12, the rejection of claim 11 further incorporated, D1 discloses,
wherein, for each action node within the IOT, generating the TAO representation comprises: identifying an action type from the action string of the action node; and tokenizing the action type into an action token representing the action to which the action node corresponds, (D1, introduction 1, section 2.1.2, 3.3, 4.2-4.2.2, figure 3-4 discloses “text2policy… general approach consists three main steps: (1) apply linguistic analysis to parse NL documents and annotate words and phrases (2) construct model instances… (3) transform model instances into formal specification ”, where D1 discloses producing  ACP model instances from parsed NL documents , where ACP can be represented as tree as shown in figure 4 having plurality of nodes types/text from NL document, and further producing XACML (e.g. markup language) based on and/or via transforming of ACP model, wherein XACML (e.g. see figure 3) is used by PEP (e.g. the driver) to enforce access policies for a user as described and included in the XACML among various systems.).   

As per claim 13, the rejection of claim 12 further incorporated, D1 discloses,
wherein, for each action node within the IOT, generating the TAO representation further comprises: identifying a plurality of arguments from the action string of the action node; and tokenizing the arguments into a plurality of argument tokens representing arguments of the action to which the action node corresponds, (D1, introduction 1, section 2.1.2, 3.3, 4.2-4.2.2, figure 3-4 discloses “text2policy… general approach consists three main steps: (1) apply linguistic analysis to parse NL documents and annotate words and phrases (2) construct model instances… (3) transform model instances into formal specification ”, where D1 discloses producing  ACP model instances from parsed NL documents ,  

As per claim 14, the rejection of claim 13 further incorporated, D1 discloses,
wherein, for each action node within the IOT, generating the action element within the ML script from the TAO representation comprises: generating the action element in correspondence with the action token; and adding argument elements to the action element in correspondence with the argument tokens, (D1, introduction 1, section 2.1.2, 3.3, 4.2-4.2.2, figure 3-4 discloses “text2policy… general approach consists three main steps: (1) apply linguistic analysis to parse NL documents and annotate words and phrases (2) construct model instances… (3) transform model instances into formal specification ”, where D1 discloses producing  ACP model instances from parsed NL documents , where ACP can be represented as tree as shown in figure 4 having plurality of nodes types/text from NL document, and further producing XACML (e.g. markup language) based on and/or via transforming of ACP model, wherein XACML (e.g. see figure 3 including various tokenized content) is used by PEP (e.g. the driver) to enforce access policies for a user as described and included in the XACML among various systems.).   

As per claim 16, D1 discloses,
A computing device comprising: a processor; and a memory storing program code for a driver of an identity management (IM) system, the processor to execute the program code to coordinate user identity and data access across a plurality of sub-systems of the IM system by, (D1, title, 2.1.2 discloses and/or inherently includes storage/processor for executing access policies).
receiving event data from a first sub-system of the IM system, (D1, introduction 1, section 2.1.2, 3.3, 4.2-4.2.2, figure 3-4 discloses “text2policy… general approach consists three main steps: (1) apply linguistic analysis to parse NL documents and annotate words and phrases (2) construct model instances… (3) transform model instances into formal specification”, where D1 discloses receiving event data from a first sub-system of the IM system (e.g. PEP sends request… PDP formulates its decision in the XACML response language and sends it to PEP, which enforces the decision).
applying, to the event data, an IM rule represented by a markup- language (ML) script generated from an intermediate object tree (IOT) generated from a natural language (NL)-based rule script defining the IM rule, to generate transformed event data; and, (D1, introduction 1, section 2.1.2, 3.3, 4.2-4.2.2, figure 3-4 discloses “text2policy… general approach consists three main steps: (1) apply linguistic analysis to parse NL documents and annotate words and phrases (2) construct model instances… (3) transform model instances into formal specification”, where D1 discloses receiving event data from a first sub-system of the IM system 
sending the transformed event data to a second sub-system of the IM system to configure the second sub-system to coordinate user identity and data access between the first sub-system and the second sub-system, (D1, introduction 1, section 2.1.2, 3.3, 4.2-4.2.2, figure 3-4 discloses “text2policy… general approach consists three main steps: (1) apply linguistic analysis to parse NL documents and annotate words and phrases (2) construct model instances… (3) transform model instances into formal specification”, where D1 discloses receiving event data from a first sub-system of the IM system (e.g. PEP sends request… PDP formulates its decision in the XACML response language and sends it to PEP, which enforces the decision, and D1 further discloses  producing  ACP model instances from parsed NL documents , where ACP can be represented as tree as shown in figure 4 having plurality of nodes types/text from NL document, and further producing XACML (e.g. markup language) based on and/or via transforming of ACP model, wherein XACML (e.g. see figure 3 including various tokenized content) is 

As per claim 17, the rejection of claim 16 further incorporated, D1 discloses,
wherein the IOT is generated from the NL-based rule script by parsing conditions and actions of the IM rule to generate a plurality of nodes of the IOT, wherein the ML script is generated from the IOT by generating conditions- related elements within the ML script from condition-related nodes of the IOT and by generating actions-related elements within the ML script from tokenized action object (TAO) representations generated from action strings of action-related nodes of the IOT, (D1, introduction 1, section 2.1.2, 3.3, 4.2-4.2.2, figure 3-4 discloses “text2policy… general approach consists three main steps: (1) apply linguistic analysis to parse NL documents and annotate words and phrases (2) construct model instances… (3) transform model instances into formal specification”, where D1 discloses receiving event data from a first sub-system of the IM system (e.g. PEP sends request… PDP formulates its decision in the XACML response language and sends it to PEP, which enforces the decision), and D1 further discloses  producing  ACP model instances from parsed NL documents , where ACP model can be represented as tree as shown in figure 4 having plurality of nodes types/text from NL document, and further producing XACML (e.g. markup language) based on and/or via transforming of ACP model, wherein XACML (e.g. see figure 3 including various tokenized content) is used by PEP (e.g. the driver) to 

As per claim 19, D1 discloses
 A method comprising, (D1, title, 2.1.2 discloses methods.).
receiving a natural language (NL)-based rule script defining an identity management (IM) rule that governs how a driver performs data transformation among sub-systems of an IM system to coordinate user identity and data access across the sub-systems, (D1, introduction 1, section 2.1.2, 3.3, 4.2-4.2.2, figure 3-4 discloses “text2policy… general approach consists three main steps: (1) apply linguistic analysis to parse NL documents and annotate words and phrases (2) construct model instances… (3) transform model instances into formal specification ”, where D1 discloses producing  ACP model instances from parsed NL documents , where ACP can be represented as tree as shown in figure 4 having plurality of nodes types/text from NL document, and further producing XACML (e.g. markup language) based on and/or via transforming of ACP model, wherein XACML (e.g. see figure 3 including various tokenized content) is used by PEP (e.g. the driver) to enforce access policies for a user as described and included in the XACML among various systems.).  
generating an intermediate object tree (IOT) for the IM rule defined within the NL-based rule script by parsing conditions and actions of the IM rule specified in the NL-based rule script, the IOT comprising a plurality of nodes, (D1, introduction 1, section 2.1.2, 3.3, 4.2-4.2.2, figure 3-4 discloses “text2policy… general approach consists three main steps: (1) apply linguistic analysis to parse NL documents and annotate words and phrases (2) construct model instances… (3) transform model instances into formal specification ”, where D1 discloses producing  ACP model instances from parsed NL documents , where ACP can be represented as tree as shown in figure 4 having plurality of nodes types/text from NL document, and further producing XACML (e.g. markup language) based on and/or via transforming of ACP model, wherein XACML (e.g. see figure 3 including various tokenized content) is used by PEP (e.g. the driver) to enforce access policies for a user as described and included in the XACML among various systems.).  
generating a markup-language (ML) script from the generated IOT of the IM rule, the driver to use the ML script when performing the data transformation among the sub-systems of the IM system to coordinate user identity and data access across the sub-systems; receiving event data from a first sub-system of the IM system, (D1, introduction 1, section 2.1.2, 3.3, 4.2-4.2.2, figure 3-4 discloses “text2policy… general approach consists three main steps: (1) apply linguistic analysis to parse NL documents and annotate words and phrases (2) construct model instances… (3) transform model instances into formal specification ”, where D1 discloses producing  ACP model instances from parsed NL documents , where ACP can be represented as tree as shown in figure 4 having plurality of nodes types/text from NL document, and further producing XACML (e.g. markup language) based on and/or via transforming of ACP model, wherein XACML (e.g. see figure 3 including various tokenized content) is used by PEP (e.g. the driver) to  
applying the IM rule, as represented by the ML script, to the event data to generate transformed event data; and sending the transformed event data to a second sub-system of the IM system to configure the second sub-system to coordinate user identity and data access between the first sub-system and the second sub-system, (D1, introduction 1, section 2.1.2, 3.3, 4.2-4.2.2, figure 3-4 discloses “text2policy… general approach consists three main steps: (1) apply linguistic analysis to parse NL documents and annotate words and phrases (2) construct model instances… (3) transform model instances into formal specification”, where D1 discloses receiving event data from a first sub-system of the IM system (e.g. PEP sends request… PDP formulates its decision in the XACML response language and sends it to PEP, which enforces the decision), and D1 further discloses  producing  ACP model instances from parsed NL documents , where ACP model can be represented as tree as shown in figure 4 having plurality of nodes types/text from NL document, and further producing XACML (e.g. markup language) based on and/or via transforming of ACP model, wherein XACML (e.g. see figure 3 including various tokenized content) is used by PEP (e.g. the driver) to enforce access policies for a user as described and included in the XACML among various systems.).



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



 	Claims 15, 18, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Xiao et al. (“Automated Extraction of Security Policies from Natural-Language Software Documents”, dated: 2012, cited in the IDS filed by applicant on 07/17/2020.) in view of Vella (US 2009/0012951 A1, referred hereinafter as D2). 


As per claims 15, 18, and 20, the rejection of claims 1, 16, and 19 further incorporated, D1 discloses,
wherein the ML script comprises [XML script], (D1, introduction 1, section 2.1.2, 3.3, 4.2-4.2.2, figure 3-4 discloses “text2policy… general approach consists three main steps: (1) apply linguistic analysis to parse NL documents and annotate words and phrases (2) construct model instances… (3) transform model instances into formal specification ”, where D1 discloses producing  ACP model instances from parsed NL documents , where ACP can be represented as tree as shown in figure 4 
D1 fails to expressly disclose – DirXML script.  
D2 (0001, 0007) discloses using DirXML script. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include DirXML script.  This would have resulted in system of D1 to generated DirXMl scripts.  This would been obvious because DirXML Script provides a simple-to-use paradigm for accessing  attribute values for a particular object in a data store, such as eDirectory,  or a connected application as disclosed by D2 (0001). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	See form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached at 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144